Rosenberry, J.
Waiving the question of whether or not the order appealed from is an appealable order, the record discloses an insuperable obstacle to the maintenance of this proceeding. It is conceded that the proceeding was begun and prosecuted under ch. 48, Stats., generally called the Juvenile Court Act. This act did not create a new court. The nature of the court was fully discussed in In re Johnson, 173 Wis. 571, 181 N. W. 741.
By the language of sub. (1) (a) of sec. 48.01, Stats., the jurisdiction of a judge sitting as juvenile judge or as judge of the juvenile court is limited to the case of children under sixteen years of age who are destitute, homeless, or abandoned, or dependent upon the public for support, or have not proper parental care, guardianship, etc. The child in this case being over sixteen -years of age, having a lawfully appointed guardian, the petition was not sufficient to arouse the jurisdiction of the court under the provisions of ch. 48. Therefore the trial court had no jurisdiction and this court obtains none upon appeal.
Petitioner seeks a reversal on the further ground that the court should in the exercise of its general equity powers proceed with the petition. It does not appear that the civil court has any such general equity powers. Its jurisdiction within this field is that prescribed by the Civil Court Act, and so far as the civil court is concerned this proceeding must stand or fall under that act.
By the Court. — Appeal dismissed.